Appeals (1) from an order of the Supreme Court (Cheeseman, J.), entered May 10, 1990 in Albany County, which granted plaintiffs motion for, inter alia, summary judgment, and (2) from the judgment entered thereon.
Even if the question of the reasonableness of the award of counsel fees was properly preserved for appellate review, we reject any claim of error. The request for counsel fees was well documented and, considering the record in its entirety, there is ample evidence to sustain the conclusion that the fees were reasonable (see, Smith v Ellenville Natl. Bank, 60 AD2d 931; see also, Giblin v Murphy, 125 AD2d 884, appeal dismissed 62 NY2d 605).
Order and judgment affirmed, with costs. Mahoney, P. J., Casey, Weiss, Mercure and Harvey, JJ., concur.